*269Order, Supreme Court, Bronx County (Sallie Manzanet, J.), entered April 3, 2006, which, inter alia, granted plaintiff purchaser’s cross motion for specific performance of a real estate contract, unanimously affirmed, without costs.
Plaintiff demonstrated that he was ready, willing and able to close on the law date (see ADC Orange, Inc. v Coyote Acres, Inc., 7 NY3d 484, 490 [2006]). The proof establishes that prior to closing plaintiff paid $34,500 of the contract purchase price, and that at the closing he was willing and able to pay the purchase price balance, having transferred the necessary funds by check and wire transfer, copies of which were submitted on the motion, into his attorney’s escrow account (cf. Huntington Min. Holdings v Cottontail Plaza, 60 NY2d 997 [1983]). Although the funds were not tendered by plaintiff by certified check, defendant failed to respond to plaintiffs request for instructions as to how the purchase price balance was to be paid, which, given the uncertainty as to the precise amounts owing, due, inter aha, to unpaid real estate taxes on the property, frustrated plaintiffs ability to perform in strict accordance with the contract (see ADC Orange, 7 NY3d at 490).
We have considered defendant’s remaining arguments and find them unavailing. Concur—Mazzarelli, J.P., Andrias, Catterson and Malone, JJ.